NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 20-1078
                            ___________

                       AMRO A. ELANSARI,
                                     Appellant

                                  v.

            PHILADELPHIA MUNICIPAL COURT;
         BARBARA S. GILBERT, in her individual capacity;
          PATRICK F. DUGAN, in his individual capacity
           ____________________________________

            On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
                       (D.C. No. 2:19-cv-06197)
             District Judge: Honorable Mark A. Kearney
             ____________________________________

 Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
or Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                           on June 25, 2020

  Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                  (Opinion filed: August 19, 2020)
             ____________________________________
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

    Pro se appellant Amro Elansari appeals from the District Court’s order dismissing his

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). For the reasons discussed

below, we will summarily affirm the District Court’s judgment.

    In December 2019, Elansari filed a complaint against the Philadelphia Municipal Court

and Judges Barbara Gilbert and Patrick Dugan. The complaint alleged that Elansari is a

law student who provides various services to pro se litigants who wish to file cases in the

Municipal Court. Elansari raised claims, under 42 U.S.C. § 1983, that the defendant judges

violated his due process rights by inconsistently applying the Municipal Court rules that

govern when an “authorized representative” may act on behalf of a litigant. He also alleged

that Judge Gilbert improperly reprimanded him for failing to comply with the authorized-

representative rules. The District Court screened the complaint and dismissed it as frivo-

lous pursuant to § 1915(e)(2)(B)(i), concluding that the defendants were immune from suit

and that, in any event, Elansari’s claims were meritless. This appeal ensued.

    We have jurisdiction under 28 U.S.C. § 1291. We construe Elansari’s pro se complaint

liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), and we will sum-

marily affirm the District Court’s order if “no substantial question is presented” by the



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                            2
appeal, 3d Cir. L.A.R. 27.4(a). “To be frivolous, a claim must rely on an ‘indisputably

meritless legal theory’ or a ‘clearly baseless’ or ‘fantastic or delusional’ factual scenario.”

Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003) (quoting Neitzke v. Williams, 490 U.S.
319, 327–28 (1989)).

    The District Court properly determined that the Municipal Court is immune from suit

under the Eleventh Amendment. See Benn v. First Judicial Dist., 426 F.3d 233, 238–41 (3d

Cir. 2005) (concluding that the First Judicial District of Pennsylvania is a state entity enti-

tled to Eleventh Amendment immunity). We also agree with the District Court’s conclu-

sion that the defendant judges are immune from the claims for damages. Elansari’s claims

concern actions taken by the judges in Municipal Court proceedings, and Elansari did not

plausibly allege that their actions were taken in the clear absence of jurisdiction. See Gal-

las v. Supreme Court, 211 F.3d 760, 768 (3d Cir. 2000) (“[J]udges are immune from suit

under section 1983 for monetary damages arising from their judicial acts.”); see also

Stump v. Sparkman, 435 U.S. 349, 356 (1978) (“A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or was in excess of his

authority . . . .”).

    Even assuming that the judges were not immune from Elansari’s claims for declaratory

or injunctive relief, cf. Allen v. DeBello, 861 F.3d 433, 442 (3d Cir. 2017), the District

Court properly determined that those claims were baseless. To succeed on a procedural due

process claim, a plaintiff must plead that “(1) he was deprived of an individual interest that

is encompassed within the Fourteenth Amendment’s protection of ‘life, liberty, or prop-

erty,’ and (2) the procedures available to him did not provide ‘due process of law.’ ” Hill v.

                                              3
Borough of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006) (quoting U.S. Const. amend. XIV,

§ 1).

    Here, Elansari failed to allege that the Municipal Court procedures did not provide due

process of law, as Elansari had an opportunity to be heard in open court and to have two

judges consider his status as an authorized representative. See Elsmere Park Club, L.P. v.

Town of Elsmere, 542 F.3d 412, 417 (3d Cir. 2008) (“A fundamental requirement of due

process is the opportunity to be heard . . . at a meaningful time and in a meaningful man-

ner.” (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965))). In any event, even if there

were some issue with that process, Elansari did not claim to have any protected liberty or

property interest in serving as an authorized representative. In fact, Elansari alleged that he

“never even wanted to be . . . [an] authorized representative.” Complaint ¶ 12, D.C. Dkt.

No. 2.1 Instead, his complaint indicated that he primarily intended to raise a due process

claim on behalf of pro se plaintiffs whose cases are impeded by the inconsistent application

of the authorized-representative rules. Elansari lacked standing to bring those due process

claims on behalf of third-party plaintiffs, and he never claimed to be the plaintiff in any

case that was impeded by the authorized-representative rules. See Miller v. Nissan Motor

Acceptance Corp., 362 F.3d 209, 221 (3d Cir. 2004) (explaining that in addition to the

Article III requirements, “the federal judiciary has also adhered to a set of prudential



1
  Elansari did not claim to have a property interest in running a business that provides the
services of an authorized representative. In any event, we note that the rule governing the
authority of an authorized representative states that “[t]his rule is not intended to allow a
non-lawyer to establish a business for the purpose of representing others in Court proceed-
ings.” Phila. Mun. Ct. Civ. Div. Local R. 131 official note.
                                              4
principles that bear on the question of standing,” including that the plaintiff “generally must

assert his own legal rights and interests, and cannot rest his claim to relief on the legal

rights or interests of third parties” (quoting Valley Forge Christian Coll. v. Ams. United

for Separation of Church & State, Inc., 454 U.S. 464, 474 (1982))).

   Accordingly, we will affirm the District Court’s judgment.




                                              5